              Case 1:20-cv-00113-RDA-TCB Document 1-1 Filed 02/03/20 Page 1 of 1 PageID# 9
      (R» (W19)                                                          Civn.COVER SHEET
The JS 44 civil cover sheet and the inroimation contained herein neithet^lt^nor aippH^tthe filing and service ofpleadings or oth^papers as r^tuipi Maw,ex^t
provided by local rules ofcourL This form,approved by the Judicial Conference ofthe United States in September 1974,is required for the use ofthe Clerk ofCourt for the
purpose ofinitiating the civil docket sheet. (SEEINSTRUCTIONS ON NEXTPAGE OF THISFORM.)
I.(a) PLAINTIFFS                                                                                            DEFENDANTS -AstflGr
BENEDICT EMESOWUM
                                                                                                             s.                      w E<^(CftoreA/ /dttj/JIfroN CcaArpf
                                                                     m r£: -3 p i- ; b
  (b) County ofResidenceofFirst Listed Plaintiff                  N/A                                        County ofResidence ofFirst Listed Defendant
                                (EXCEPTIN U.S. PL4INTIFF CASE^
                                                             ' :'                  ^           ^     "      -T                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                             NOTE; IN LAND CONDEMNATION CASES,USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.


  (c) Attorneys(Firm Name,Address, and Telephone Number)                                                     Attorneys(Ifl^own)
PRO SE




II. BASIS OF JURISDICTION(place an "X"in One Box Only)                                       m. Citizenship of principal parties(Place an "X"m one SoxforPlaintiff
                                                                                                         (For Diveraty Cases Only)                                     and One Boxfor Defer^ant)
G 1    U.S. Government              G 3 Federal Question                                                                            PTF   DEF                                            PTE      DEE
          Plaintiff                       (U.S Government Not a Party)                             Citizen ofThis State             G 1    (3C 1   Incorporated or Principal Place         G 4     G4
                                                                                                                                                     ofBusiness In This State


G 2 U.S. Government                    4 Diversity                                                 Citizen ofAnother State          lX2    G 2 Incorporated and Principal Place            G 5     G5
      Defendant                            (Indicate Citizenship ofParties in Item III)                                                               of Business In Another State

                                                                                                   Citizen or Subject ofa           G 3    0 3 Foreign Nation                              G 6     G6
                                                                                                     Foreirm Country

rV. NATURE OF SUIT(Place cm "X"in One Box Only)                                                                                             Click here for Nature ofSuit Code Descriptions.
          CONTRACT                                               TORTS                               FORKEITURE/PENALTY                      BANKROFTCV                      Ol'HEH STA'l UTliS

   110 Insurance                      PERSONAL INJURY                   PERSONAL INJURY            □ 625 Drug Related Seizure         □ 422 Appeal 28 use 158          G 375 False Claims Act
   120 Marine                       □ 310 Airplane                 3 365 Personal Injury -               of Property 21 USC881        □ 423 Wtdidrawal                 G 376Qm'Tam(31 USC
   130MiUerAct                      □ 315 Airplane Product               Product Liability         □ 690 Other                              28 use 157                       3729(a))
   140 Negotiable Instrument              Liability                0 367 Health Care/                                                                                  G 400 State Reapportionment
   150 Recovery ofOverpayment □ 320 Assault, Libel &                     Pharmaceutical                                                   PROPERTY RIGHTS              G 410 Antitrust
      & Enforcement ofJudgment      Slander                                Personal Injury                                            □ 820 Copyrights                 G 430 Banks and Banking
   151 Medicare Act                 □ 330 Federal Employers'               Product Li^ili^                                            a 830 Patent                     G 450 Commerce
   152 Recovery ofDefaulted               Liability                □ 368 Asbestos Personal                                            O 835 Patent-Abbreviated         G 460 Deportation
       Student Loans                □ 340 Marine                           Injury Product                                                   New Drug Application       G 470Ra^eteerhifluencedand
      (Excludes Vetemns)            □ 345 Marine Product                   Liability                                                  □ 840 Trademark                           Corrupt Organizations
   153 Recovery ofOverpayment              Liability                 PERSONAL PROPERTY                                                    SOCIAL SECURITY              G 480 Consumer Credit
       ofVeteran's Benefits         □ 350 Motor Vehicle.           n 370 Other Fraud               G 710 Fair Labor Standards         G 861HIA(1395fi)                       (15USC 1681 or 1692)
   160 Stockholders* Suits          a 355 Motor Vehicle            O 371 Truth in Lending                  Act                        G 862 Black Lung (923)           G 485Telq>honeCtmsumer
   190 Other Contract                     Product Liability        □ 380 Other Personal            G 720 Labor/Management             G 863 DIWC/DIWW (405(g))                  Protection Act
   195 Contract Product Liability   □ 360 Other Personal                 Proper^ Damage                    Relations                  G 864 SSID Title XVI             O 490 Cable/Sat TV
   196 Franchise                          Injury                   □ 385 Property Damage           G 740 Railway Labor Act            □ 865 RSI (405(g))               O 850 Securities/Conmiodities/
                                    □ 362 Personal Injury -              Product Liability         G 751 Family and Medical                                                  Exchange
                                          Medical Malpractice                                              Leave Act                                                   G 890 Other Statutory Actions
       REAL PROPERTY                    CIVIL RIGHTS                PRISONER PETITIONS             G 790 Other Labor Litigation           FEDERAL TAX SUITS            G 891 Agricultural Acts
□ 210 Land Condetimation            OK 440 Other Civil Rights           Habeas Corpus:             G 791 Employee Retirement          G 870 Taxes (U.S. Plaintiff      G 893 Environmental Matters
□ 220 Foreclosure                   G 441 Voting                   G 463 Alien Detainee                  Income Security Act                OT Defendant)              G 895 Freedom of Information
O 230 Rent Lease & Ejectment        G 442 Employment               G 510 Motions to Vacate                                            O 871 IRS—Third Party                  Act
□ 240 Torts to Land                 G 443 Housing/                         Sentence                                                          26 use 7609               G 896 Arbitration
□ 245 Tort Product Liability              Accommodations           G 530 General                                                                                       G 899 Administrative Procedure
G 290 All Other Real Property       G 445 Amcr. w/Disabilhies ■    G 535 Death Penalty                      IMMICaiATION                                                     Act/Review or Appeal of
                                          Eniployment                Othen                         G 462 Naturalization Application                                          Agency Decision
                                    G 446 Amer. w/Disabilities •   G 540 Mandamus & Other          G 465 Other Immigration                                             G 950 Constitutionality of
                                          Other                    G 550 Civil Rights                      Actions                                                              State Statutes
                                    G 448 Education                 G 555 Prison Condition
                                                                    G 560 Civil Detainee •
                                                                          Conditions of
                                                                          Confinement

V• ORIGIN (Place an "X" in One Box Only)
^ 1 Original             □ 2 Removed from               □ 3 Remanded from                    □ 4 Reinstated or         □ S Transferred from        O 6 Midtidistrict              G 8 Midtidistrict
       Proceeding               State Court                        Appellate Court                 Reopened         Another District                Litigation -                        Litigation -
                                                                                                                    (specify)                       Transfer                            Direct File
                                        Cite the U.S. Civil Statute under which you are filing (Do not citeJurisactional statutes unless tSverdiy):
                                        42 U.S.C. 1983 CIVIL ACTION FOR DEPRVATION OF RIGHTS.
VI. CAUSE OF ACTION
                                        Brief description of cause;
                                         Wrongful arrest and torture under color of law.
Vn. REQUESTED IN                        □ CHECK IF THIS IS A CLASS ACTION                             DEMAND S                                  CHECK YES only if demanded in complaint:
        COMPLAINT;                            UNDER RULE 23, F.R.Cv.P.                                                                          JURYDEMAND:                 i<Yes          GNo
Vm. RELATED CASE(S)
    IF ANY                                 (See instructions):                                                                            DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD
01/21/2020
                                                                                                                          <3
   RECEIPT#                     AMOUNT                                     APPLYING IFP                                     JUDGE                          MAG. JUDGE
